For further information, contact: Michael Hara Robert Sherbin Investor Relations Corporate Communications NVIDIA Corporation NVIDIA Corporation (408) 486-2511 (408) 566-5150 mhara@nvidia.com rsherbin@nvidia.com FOR IMMEDIATE RELEASE NVIDIA REPORTS FINANCIAL RESULTS FOR FIRST QUARTER FISCAL YEAR 2010 Company grows revenue 38 percent and reduces inventory days from 144 to 64 compared with prior quarter SANTA CLARA, CA—MAY 7, 2009—NVIDIA Corporation today reported financial results for the first quarter of fiscal 2010 ended April 26, For the first quarter of fiscal 2010, revenue was $664.2 million compared with $1.2 billion for the first quarter of fiscal 2009, a decrease of 42 percent. During the first quarter of fiscal 2010, NVIDIA recorded a non-recurring charge of $140.2 million in connection with a previously announced cash tender offer to purchase employee stock options. This charge represents stock-based compensation expense associated with the stock options that were tendered, plus associated payroll taxes and professional fees. NVIDIA’s results for the first quarter of fiscal 2010, computed in accordance with U.S. generally accepted accounting principles (GAAP), included a net loss of $201.3 million, or $0.37 per share.Non-GAAP net loss for the first quarter of fiscal 2010, which excludes recurring stock-based compensation charges, the non-recurring charge related to the tender offer, and the associated tax impact of these items, was $46.7 million, or $0.09 per share. “We made good progress managing expenses and significantly reducing inventory, while continuing to invest in our growth strategies,” said Jen-Hsun Huang, president and CEO of NVIDIA.“The GPU is ever-more central to our computing experience.There’s a rapidly growing number of applications that rely on the GPU, and the industry is gearing up to launch the next generation operating systems that adopt GPU computing.” First Quarter Fiscal 2010 and Recent Highlights: · Revenue grew 38 percent sequentially from fourth quarter fiscal 2009.Inventory decreased from 144 to 64 days sequentially. · NVIDIA grew share, for the second consecutive quarter, in the total desktop standalone GPU segment from 63 percent to 69 percent from the fourth quarter of calendar 2008 to the first quarter of calendar 2009, as reported in Mercury Research’s First Quarter PC Graphics Report 2009. · NVIDIA and Acer set a new standard for small PCs with the introduction of the world’s first NVIDIA® ION™ platform, the Acer AspireRevo.No larger than a typical hardcover book, the AspireRevo is a fully capable desktop with advanced graphics and impressive multimedia features. · NVIDIA released its OpenCL™ driver and software development kit to developers participating in its OpenCL software Early Access Program.NVIDIA is the first company to release OpenCL drivers to developers. · NVIDIA was first to demonstrate DirectX Compute on Microsoft Windows 7 at the Game Developers Conference.The upcoming DirectX Compute API for Vista and Windows 7 supports NVIDIA’s current DX10 GPUs, as well as the company’s future DX11 GPUs. · NVIDIA demonstrated the NVIDIA Tegra™ 600 Series computer-on-a-chip that enables an always-on, always-connected HD netbook that can go days between battery charges. · NVIDIA launched five new consumer applications accelerated by the CUDA™ architecture on NVIDIA GPUs – Super LoiloScope Mars (video editing); ArcSoft SimHD (DVD image enhancement); Nero Move It and Cyberlink MediaShow Espresso (video format conversion); and Motion DSP vReveal (real-time video quality enhancement). · NVIDIA and GeoStar, a leading Chinese geophysical services provider, unveiled the launch of a new Tesla-based hardware and seismic software suite that dramatically accelerates the performance of complex seismic data computation for oil and gas companies in China. · NVIDIA and BNP Paribas’ Corporate and Investment Banking division recently replace 500 traditional CPU cores with a smaller cluster consisting of CPU servers and two Tesla S1070 systems, which require one-tenth the power.Taking into account the dramatic acceleration achieved using Tesla GPUs, the division is using 190-times less electricity than before. · NVIDIA announced that Harvard University has been recognized as a CUDA Center of Excellence for its commitment to teaching GPU Computing and its integration of CUDA-enabled GPUs for a host of science and engineering research projects. Conference Call and Web Cast Information NVIDIA will conduct a conference call with analysts and investors to discuss its firstquarter fiscal 2010 financial results and current financial prospects today at 2:00 p.m. Pacific Time (5:00 p.m. Eastern Time). To listen to the call, please dial (212) 231-2900. A live Web cast (listen-only mode) of the conference call will be held at the NVIDIA investor relations Web site www.nvidia.com/ir and at www.streetevents.com.
